      Case 2:19-cv-00184-WKW-JTA Document 33 Filed 12/10/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

CUYLER MURPHY, et al.,                          )
                                                )
            Plaintiffs,                         )
                                                )
      v.                                        )          CASE NO. 2:19cv184-WKW
                                                )
THE ANDERSONS, INC.,                            )
                                                )
            Defendant.                          )

           SECOND AMENDED UNIFORM SCHEDULING ORDER
        The Uniform Scheduling Order is ORDERED amended in Sections 1, 2, 3, 9, 10, and
11, as follows. Please read this order carefully. These deadlines and responsibilities may
not be changed without leave of court. All parties are expected to comply with each and
every provision of this order in a timely manner. The parties are also expected to comply
with the Middle District’s Local Rules and the Middle District’s Guidelines to Civil
Discovery Practice, both of which can be found at http://www.almd.uscourts.gov/.

        Under Rule 16, Federal Rules of Civil Procedure, the Court is required to set a schedule
for discovery and the filing of motions. Accordingly, it is ORDERED as follows:

       SECTION 1: Trial and Pretrial Dates. An on-the-record pretrial conference is
scheduled for May 16, 2022, in the Frank M. Johnson, Jr. U. S. Courthouse, Montgomery,
Alabama. This cause is set for trial during the term of court commencing on July 18, 2022, in
Montgomery, Alabama.

        SECTION 2: Dispositive Motions. Dispositive motions, e.g., motions for summary
judgment, shall be filed no later than January 17, 2022. A brief and all supporting evidence
shall be filed with any such motion. In all briefs filed by any party relating to the motion, the
discussion of the evidence in the brief must be accompanied by a specific reference, by page and
line, to where the evidence can be found in a supporting deposition or document. Failure to
make such specific reference may result in the evidence not being considered by the court.

        Daubert motions shall be filed on or before the above dispositive motions deadline,
unless the deadline is modified by the court upon motion of a party demonstrating good cause.

       SECTION 3: The Parties’ Settlement Conference. No later than December 17, 2021,
counsel for all parties shall conduct a face-to-face settlement conference at which counsel shall
engage in good faith settlement negotiations. If settlement cannot be reached, counsel shall also
discuss whether mediation will assist the parties in reaching settlement. Not more than FIVE (5)
DAYS after this conference, counsel for the plaintiff shall file a pleading titled “Notice
Concerning Settlement Conference and Mediation.” This pleading shall indicate whether
settlement was reached and, if not, whether the parties believe mediation or a settlement
conference with the presiding judge will assist them in resolving this case short of trial.
      Case 2:19-cv-00184-WKW-JTA Document 33 Filed 12/10/20 Page 2 of 4




        SECTION 4: Amendments to Pleadings. Motions to amend the pleadings and to add
parties shall be filed by the parties, on or before October 22, 2019.

      SECTION 5: Class Certification. Neither party has alleged that this is a class action.
No motion for class certification may be filed without prior leave of the court.

        SECTION 6: Responses to Motions. The failure to file a response to any motion —
either dispositive or non-dispositive — within the time allowed by the Court shall indicate that
there is no opposition to the motion.

        SECTION 7: Discovery Cutoff. All discovery shall be completed on or before
December 17, 2021, except that, as to any witnesses whose names are not revealed until the last
day allowed under SECTION 9 or whose names are not revealed with sufficient time for the
other parties to take a deposition prior to the pretrial conference, the opposing party shall have
the deadline in this paragraph extended to allow for deposing such witnesses
.
        SECTION 8: Expert Witness Disclosures. The parties shall disclose to each other the
identity of ANY person who may be used at trial to present evidence under Rules 701, 702, 703,
or 705 of the Federal Rules of Evidence, and provide the reports of retained experts or witnesses
whose duties as an employee of the party regularly involved giving expert testimony, required by
Rule 26(a)(2) of the Federal Rules of Civil Procedure, as follows:

       From the plaintiff(s), on or before October 21, 2020.

       From the defendant(s), on or before November 22, 2020.

       The parties shall comply fully with all requirements of Rule 26(a)(2) in regard to
disclosure of expert testimony. Unless an objection is filed within 14 days after disclosure of
any expert witness, the disclosure shall be deemed to be in full compliance with the Rule.

        SECTION 9: Trial Witness Lists. No later than May 9, 2022, each party shall,
pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure, file a list of
all its witnesses and provide to all other parties the addresses and telephone numbers of all
witnesses, except witnesses to be used solely for impeachment purposes, separately identifying
those whom the party expects to present and those whom the party may call if the need arises.
The witness list should include the names of any witnesses required to be disclosed under
Section 8. Unless specifically agreed between the parties or allowed by the court for good cause
shown, the parties shall be precluded from calling any witness not so identified. Objections to
any witness identified must be filed no later than 28 days before the trial date and shall set out
the grounds and legal authority. The offering party shall file a written response to objections no
later than 21 days before the trial date.

       SECTION 10: Deposition Designations. No later than May 9, 2022, the parties shall,
pursuant to the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure, file
deposition designations that the parties expect to use at trial. Designations must be by page and

                                                2
      Case 2:19-cv-00184-WKW-JTA Document 33 Filed 12/10/20 Page 3 of 4




line numbers, based on counsel’s good faith opinion that they are relevant and admissible.
Designation of entire depositions is not allowed. Adverse parties shall within one week
thereafter file deposition designations expected to be used in response, and a party shall within
three days of the designation of such responsive parts file the designation of any part that is
desired as a rebuttal thereto. Unless specifically agreed between the parties or allowed by the
court for good cause shown, the parties shall be precluded from using any part of a deposition or
other document not so listed, with the exception of parts of depositions or documents to be used
solely for the purpose of impeachment. Except to the extent written objections are filed 28 days
prior to the trial date, each party shall be deemed to have agreed that one of the conditions for
admissibility under Rule 32 of the Federal Rules of Civil Procedure is satisfied with respect to
any such deposition and that there is no objection to the testimony so designated. Objections
shall state with particularity the portions objected to, and the objecting party shall attach a copy
of the portions to which the objections apply. The offering party shall file a written response to
objections no later than 21 days before the trial date.

         SECTION 11: Trial Exhibits. No later than May 9, 2022, the parties shall, pursuant to
the provisions of Rule 26(a)(3) of the Federal Rules of Civil Procedure, file exhibit lists and
furnish opposing counsel for copying and inspecting all exhibits and tangible evidence to be
used at the trial. Proffering counsel shall have such evidence marked for identification prior to
trial. The list shall identify specifically and separately by exhibit number each document to be
offered, and general or bulk designations are not allowed. Unless specifically agreed between
the parties or allowed by the court for good cause shown, the parties shall be precluded from
offering such evidence not so furnished and identified, with the exception of evidence to be used
solely for the purpose of impeachment. Except to the extent written objections are filed, the
evidence shall be deemed genuine and admissible in evidence. Objections shall be filed 28 days
prior to the trial date, and shall set forth the grounds and legal authorities. The offering party
shall file a written response to the objections no later than 21 days prior to trial and shall include
a pre-marked copy of the evidence at issue.

        SECTION 12: Discovery Plan. Except to the extent of any conflict with the deadlines
set out herein, the Discovery Plan contained in the Report of Parties’ Planning Meeting (Doc. #
22) is adopted and incorporated herein.

        SECTION 13: Voir Dire. If a jury trial: The parties shall file any requested voir dire
questions, motions in limine fully briefed, and any proposed jury instructions, together with
citations of law thereon, on or before 21 days prior to the trial date unless said time is shortened
by the court on motion of either party. Objections to motions in limine, fully briefed, must be
filed on or before 14 days before the trial date. Trial counsel are directed to review the jury
questionnaire used in this court and to avoid any duplication of matters addressed therein in their
voir dire questions.      The jury questionnaire is available on the court’s website at
http://www.almd.uscourts.gov. Click on the juror information tab on the left hand side of the
home page.

       SECTION 14: Trial Date Defined. In cases involving jury trials, the term “trial date”
as used in the foregoing deadlines shall mean the date set for jury selection.



                                                  3
      Case 2:19-cv-00184-WKW-JTA Document 33 Filed 12/10/20 Page 4 of 4




       SECTION 15: General Provisions

       (A)    All briefs on any matter before the court must be formal in format and filed with
the Court. The Court does not accept “letter briefs” or “letter reports.”

        (B)     A request or motion for extension of a deadline in any court order (i) must be in
writing; (ii) must indicate that movant has, in a timely manner, previously contacted counsel for
all other parties; and (iii), based on that contact, must state whether counsel for all other parties
agree to or oppose the extension request or motion. A request or motion that fails to meet this
requirement will be denied outright, unless the movant offers a credible explanation in the
request or motion why this requirement has not been met. Absent stated unforeseen and
unavoidable circumstances beyond the control of the movant, oral extension requests and
motions are not allowed, and “eleventh hour” extension requests and motions will be denied
outright.

        (C)    Any proposed order that a party desires the court to enter should be submitted to
the court in both (i) an Adobe Acrobat PDF format attachment to the motion and (ii) by
transmitting an electronic copy of the proposed order to the court as an attachment to an email
message sent to, propord_watkins@almd.uscourts.gov. For these purposes, the electronic copy
should be in Word format and not in Adobe Acrobat PDF format. If the proposed order relates
to discovery matters, e.g., a HIPAA order or protective order, an electronic copy of the proposed
order should be sent to the e-mail address of the assigned Magistrate Judge whose address may
be found at <http://www.almd.uscourts.gov/judges/propord.htm>.

        (D) If any party has an objection to these deadlines, the party should inform the court
within 14 days from the date of this Order; otherwise, the court will assume that the deadlines
are agreeable to all parties. Unless this Order is modified by subsequent Order of the court, the
provisions herein above set out are binding on the parties.

       DONE this 10th day of December, 2020.


                                              /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE




                                                 4
